DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Fang et al. (US 20160289042 A1, hereinafter “Fang”) 
Burgos et al. (WO 2016050729 A1, hereinafter “Burgos”)
Grau et al. (US 20180158246 A1, hereinafter “Grau”)
Lo et al, (US 20090169072 A1, hereinafter “Lo”)
Response to Arguments
Applicant's arguments filed on 05/12/2021 have been fully considered but they are moot in view of new grounds of rejection set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-1 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 20160289042 A1, hereinafter “Fang”) and in view of Burgos et al. (WO 2016050729 A1, hereinafter “Burgos”) in view of in view of Grau et al. (US 20180158246 A1, hereinafter “Grau”) and in view of Lo et al, (US 20090169072 A1, hereinafter “Lo”).
Regarding claims 1, 7 and 15:
Fang teaches a method for facilitating inspection of a target object (Fang [0101], [0119], [0145], fig. 11  where Fang disclose a method, system and apparatus for detecting and/or tracking objects, such as objects shape, human, human shape, human face, etc.), the method comprising: 
receiving an image including the target object (Fang [0003], [0090], [0107]-[0108], figs. 4-6, 8-13, where Fang teaches capturing and/or receiving images including target object or objects from a capturing device such as camera and/or sensors);
applying a first mask to at least a portion of the image in order to mask one or more foreground objects that at least partially block view of the target object (Fang [0025]-[0027], [0068]-[0071], where Fang discloses filtering on the mask and segmenting the image where image that are occluded will appear as a small blob);
applying a second mask to at least a portion of the image in order to mask a background of the target object (Fang [0022], [0026], [0063]-[0064], figs. 4-6, 8-13, where Fang discloses performing background subtraction on the image); and
analyzing the image of the target object following application of the first and second masks in order to identify one or more regions of the target object that merit further inspection (Fang [0067]-[0071]).
Fang fail to explicitly teach if the occlusion of the target object is done by one or more foreground object.
	Burgos, in the same line of endeavor teaches Method for performing face occlusion removal operation on training images and involves receiving learned dictionary, and reconstructing face image using mask where the object occluding the face is removed and the area covered by the occlusion object is reconstructed to allow recognition of the occluded face (Burgos page 1 lines 20-28, page 5 lines 8-22, page 6 lines 1-6, figs. 3-5, 9).

Fang in view of Burgos teaches all the limitations of this claim except wherein further comprising interpolating across one or more portions of the target object that are masked by the first mask in order to fill the one or more portions of the target object to which the view is at least partially blocked by the one or more foreground objects; and “the interpolating is conditioned upon a size of the portion of the target object that is masked by the first mask such that the one or more portions that have a size that is smaller than a predefined threshold are filled but the one or more portions that have a size larger than the predefined threshold are not filled”
However. Fang teaches Size filtering can be performed on the mask as a function of range that may remove objects below a predetermined size and "nearby" mask regions are connected using 2D connected components that potentially merge objects with distinct depths (Fang [0068]-[0070]). Which indicates that the portion that need to be filed in of a size smaller than a threshold and connected the regions can be interpreted as interpolation, or would have been a reasonable choice to one of ordinary skill in the art.
Nonetheless, Grau in the same line of endeavor teaches method and system of providing user facial displays in virtual or augmented reality for face occluding head mounted display wherein hole area created by occluded images are filled in by interpolation or other hole filling techniques when the occluded image found in the look-up table in the library does not provide (Grau [0106], [0125], [0169], figs. 6-11). Furthermore, LO teaches a system and method wherein print mage print is compared or obtain matches areas or blocks in the image contain not information called holes, wherein if the hole is a small area with only a few blocks (which can be the occluded area here), the hole can be filled by interpolation and smoothing using neighbor block directions (Lo [0062]).
Therefore, taking the teachings of Fang, Burgos, Grau  and Lo as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to fill the occluded portion of the image using interpolation if the portion is smaller than a certain size, since it is a well know technique in the art, when used provide predictable result of blending the area to allow display of the occluded object or objects for proper viewing and/or analysis and the missing information, the whole, or the occluded area is easier to fill using the surround pixels the smaller it is.

Regarding claims 3, 10 and 20:
Fang in view of Burgos, in view of Grau, and in view of Lo teaches wherein applying the first mask comprises: accessing one or more models of predefined types of foreground objects;
fitting the one or more models to one or more foreground objects in the image; and defining the first mask based upon a respective model fit to a respective foreground object (Fang [0025]-[0026], [0061], [0083]. Burgos page 2 line 13-page 4 line 11, page 8 line 26-page 9 line 21, figs. 3-5, and 9; Grau [0074], [0081],  [0106], [0125], [0169], [0174],  figs. 6-11).
Regarding claims 4 and 11:
Fang in view of Burgos, in view of Grau, and in view of Lo teaches wherein applying the first mask comprises: scanning a scene including the target object that is a subject of the image to (Fang [0025]-[0026], [0061], [0078], [0083]. Burgos page 2 line 13-page 4 line 11, page 8 line 26-page 9 line 21, figs. 3-5 and 9; Grau [0074], [0081],  [0106], [0125], [0169], [0174],  figs. 6-11).
Regarding claims 5 and 12:
Fang in view of Burgos, in view of Grau, and in view of Lo teaches wherein applying the second mask comprises: accessing one or more models of candidate target objects; fitting the one or more models to the target object in the image; and defining the second mask based upon a respective model fit to the target object (Fang [0025]-[0026], [0061], [0078], [0083]. Burgos page 2 line 13-page 4 line 11, page 8 line 26-page 9 line 21, figs. 3-5 and 9; Grau [0074], [0081],  [0106], [0125], [0169], [0174],  figs. 6-11).
Regarding claims 6 and 13:
Fang in view of Burgos, in view of Grau, and in view of Lo teaches wherein applying the second mask comprises: scanning a scene including the target object that is a subject of the image to generate a three dimensional surface of the target object; fitting the three dimensional surface to the target object in the image; and defining the second mask based upon a respective three dimensional surface fit to the target object (Fang [0025]-[0026], [0061], [0078], [0083]. Burgos page 2 line 13-page 4 line 11, page 8 line 26-page 9 line 21, figs. 3-5, and 9; Grau [0074], [0081],  [0106], [0125], [0169], [0174],  figs. 6-11).
Regarding claims 7, 14 and 18:
(Fang [0025]-[0026], [0061], [0078], [0083]. Burgos page 2 line 13-page 4 line 11, page 8 line 26-page 9 line 21, figs. 3-5, and 9; Grau [0074], [0081],  [0106], [0125], [0169], [0174],  figs. 6-11).
Regarding claim 16:
Fang in view of Burgos, in view of Grau, and in view of Lo teaches wherein the augmented reality display comprises a head-worn augmented reality display device Grau [0001], [0026], [0074], [0081], [0106], [0125], [0169], [0174], figs. 6-11).
Regarding claim 17:
Fang in view of Burgos, in view of Grau, and in view of Lo teaches wherein the head-worn augmented reality display device comprises augmented reality glasses Grau [0001], [0026], and [0074]).
Regarding claims 21, 22 and 23:
Fang in view of Burgos, in view of Grau, and in view of Lo teaches wherein fitting the one or more models to one or more foreground objects in the image comprises adjustably positioning the one or more models and re-sizing the one or more models to determine whether the one or more models aligns with the one or more foreground objects (Fang [0025]-[0026], [0061], [0083]. Burgos page 2 line 13-page 4 line 11, page 8 line 26-page 9 line 21, figs. 3-5, and 9; Grau [0074], [0081],  [0106], [0125], [0169], [0174],  figs. 6-11; since humans are different size inherently or would be obvious to adjust the size of the model or the image before applying the fitting process ).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        July 11, 2021